Citation Nr: 1018995	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from December 1964 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas, denying the Veteran's claim of 
entitlement to TDIU benefits.  


FINDING OF FACT

The Veteran's service-connected PTSD has not rendered him 
totally unemployable.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

A notice letter sent to the Veteran in September 2005 
addressed all notice elements listed under 3.159(b)(1) and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements have been satisfied 
as to both timing and content.  Adequate notice was provided 
to the Veteran prior to the transfer and certification of his 
case to the Board that complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations for his PTSD in June 2005 and November 2007, and 
VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

The record demonstrates that the Veteran is service-connected 
for PTSD, rated as 50 percent disabling.  The Veteran is not 
service-connected for any other disability, and his total 
disability rating is 50 percent.  As such, he does not meet 
the minimum threshold for an award of TDIU benefits under 38 
C.F.R. § 4.16(a).  

Entitlement to the benefit on an extraschedular basis may 
nonetheless be considered by the Director of the Compensation 
and Pension Service when a Veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, even though percentage 
requirements are not met, with consideration given to the 
Veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining 
whether the Veteran is entitled to a TDIU rating, neither 
nonservice-connected disabilities nor advancing age may be 
considered.  38 C.F.R. § 4.19.  

The Veteran was afforded a VA examination for his PTSD in 
June 2005.  The Veteran reported that he was unemployed and 
that he lived in the woods since approximately 2000.  The 
Veteran also said that he had more than 500 jobs since his 
separation from active duty and that he had periods of 
unemployment simply because he did not need the money to live 
on so he did not look for work.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 55-60, which 
is illustrative of moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

The record also contains a number of VA outpatient treatment 
records pertaining to the Veteran's PTSD.  According to a VA 
treatment record from November 2005, the Veteran was mildly 
depressed and anxious.  A March 2006 treatment record notes 
that there was no indication for intervention by the Adult 
Psychiatric Service (APS) and that the Veteran simply chose 
to live more simply than most people.  

The Veteran was afforded an additional VA examination for his 
PTSD in November 2007.  The Veteran reported that he had not 
worked since 2004 because he could not handle being around 
people because they got on his nerves.  The Veteran also 
reported using marijuana on a daily basis.  The examiner 
diagnosed the Veteran with cannabis dependence and PTSD.  The 
examiner opined that it would be speculation to determine 
that the Veteran's cannabis use was secondary to his PTSD.  
However, the examiner did note that the Veteran's use of 
marijuana impaired his mood and motivation.  The examiner 
assigned a GAF score of 55, which is again illustrative of 
moderate occupational impairment.  The examiner also 
concluded that the Veteran could take care of all of his 
activities of daily living without assistance.  

Based on the above evidence, the Board concludes that the 
Veteran is not totally unemployable as a result of his 
service-connected PTSD.  According to the Veteran's June 2005 
and November 2007 VA examinations, the Veteran only suffered 
from moderate occupational impairment as a result of his 
PTSD.  Furthermore, the November 2007 VA examiner concluded 
that the Veteran was fully capable of performing all of his 
activities of daily living.  Therefore, there is no evidence 
to suggest that the Veteran's PTSD is of such severity as to 
make it impossible for the Veteran to maintain gainful 
employment.  

The Board recognizes that the Veteran believes he is 
unemployable as a result of his PTSD.  In his April 2007 
substantive appeal to the Board, the Veteran indicated that 
the severity of his PTSD symptoms prevented him from 
obtaining gainful employment.  The Veteran also indicated 
during his November 2007 VA examination that he was 
unemployable because his PTSD made it impossible to be around 
people because they irritated him.  While the Board has 
considered this testimony, it does not demonstrate that the 
Veteran is entitled to TDIU benefits.  The mere fact that the 
Veteran is irritated by other people does not demonstrate 
that the Veteran is incapable of obtaining and maintaining 
all forms of gainful employment.  In addition, the VA 
examiners have consistently found the Veteran's 
symptomatology to be more moderate, contradicting the 
Veteran's assertion that his symptomatology is so severe as 
to prohibit all forms of employment.  The Board, therefore, 
concludes that this case presents no unusual or exceptional 
circumstances that would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's 


claim of entitlement to TDIU benefits must be denied.


ORDER

Entitlement to TDIU benefits is denied.  

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


